Citation Nr: 0416771	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  02-12 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously-denied claim of entitlement to service 
connection for otitis media of the right ear.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1952 to 
November 1953.    

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision issued by the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which determined that no new and material 
evidence had been submitted to reopen the veteran's claim of 
entitlement to service connection for otitis media of the 
right ear.  

In September 2003, the veteran personally appeared and 
testified before the undersigned Acting Veterans Law Judge of 
the Board, sitting at San Antonio, Texas.  A copy of the 
transcript is associated with the record.


FINDINGS OF FACT

1.  VA has expended sufficient effort to obtain all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, whether to reopen a claim for service 
connection for otitis media of the right ear.

2.  In an October 2000 decision, the Board denied the 
veteran's claim for entitlement to service connection for 
otitis media of the right ear, on the basis that the claim 
was not well grounded; the veteran was informed of this 
decision the same month.
 
3.  Evidence added to the record since the October 2000 Board 
decision, is either cumulative or redundant of evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and by itself or when considered 
with previous evidence of record, does not raise a reasonable 
possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  An October 2000 Board decision, denying service 
connection for otitis media of the right ear, is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1104 
(2003).  

2.  New and material evidence has not been received since the 
Board's October 2000 decision to reopen the claim of 
entitlement to service connection for otitis media of the 
right ear.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5106, 5107 (West 2002).  Essentially, 
this law redefined the obligations of VA with respect to the 
duty to assist, imposed on VA certain notification 
requirements, and eliminated the requirement that a claim be 
well-grounded.  Final regulations implementing the VCAA were 
published on August 29, 2001, and they apply to most claims 
for benefits received by VA on or after November 9, 2000, as 
well as any claim not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  Special 
provisions apply to claims to reopen finally adjudicated 
claims filed after November 9, 2000, and provide in some 
circumstances for VA to obtain additional service department 
evidence or medical records.

The VCAA was recently revised with the enactment of the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to decide a claim before the expiration of the one-year 
period provided a claimant to respond to VA's request for 
information or evidence.  This legislation, effective as if 
enacted on November 9, 2000, immediately after the enactment 
of the VCAA, supersedes the decision of the U. S. Court of 
Appeals for the Federal Circuit that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA in less than the statutory one-year period.  Paralyzed 
Veterans of America v. Sec'y of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).  

Specifically with respect to claims to reopen based on 
alleged new and material evidence, VA's VCAA responsibility 
extends to requesting evidence from any new source identified 
by a claimant, and if that evidence is then not new and 
material, the claim is not reopened, and VA's VCAA duties 
have been fulfilled.  See, e.g., VBA Fast Letter 01-13 (Feb. 
5, 2001).  VCAA explicitly states that, regardless of any 
VCAA assistance provided to a claimant, new and material 
evidence still must be submitted to reopen a claim.  
38 U.S.C.A. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2003).   

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of whether new and material 
evidence has been received to reopen a claim for service 
connection for otitis media of the right ear.  VA has 
complied with the notice and duty to assist provisions of the 
VCAA.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102; 5103 (West 2002).  There is no issue in 
this case as to providing an appropriate application form, or 
as to the completeness of the application.  In letters dated 
in May and September 2002 and August 2003, the RO advised the 
veteran of his and VA's respective responsibilities in 
developing the claim, what specific evidence and information 
are required to establish entitlement to the benefits 
claimed, what has been done with the claim to date, what 
evidence and information are of record, what additional 
information and evidence are needed, and what specifically 
the VA would do to help him substantiate the claim.  Further, 
through the statement of the case (SOC), the supplemental 
statements of the case (SSOCs) and the undersigned's 
statements at the hearing, the veteran was notified of what 
evidence and information are required to establish 
entitlement to the claimed benefits and what evidence and 
information were considered in evaluating the claim.  
Moreover, the Board notes that the October 2002 SSOC included 
the regulations (38 C.F.R. §§ 3.156, 3.159) pertaining to 
reopening previously denied claims and the VCAA duty to 
assist.  In addition, in the May 2002 letter, the RO asked 
the veteran to tell the RO about "any additional information 
or evidence" for which he wanted help in obtaining, or to 
provide such evidence or information himself.  Thus, the 
Board finds that duty-to-notify obligations under VCAA and 
controlling precedent, including Quartuccio v. Principi, 16 
Vet. App. 183 (2002), have been met.

Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  This duty 
also has been satisfied.  It is noted that the RO has 
obtained and associated with the claims folder evidence 
identified as relevant to the claim, including private 
medical facility records and VA Medical Center (VAMC) 
treatment records.  Nothing in the record suggests that the 
veteran has indicated the existence of any other relevant 
records that are not currently of record.  The veteran 
testified at a September 2003 hearing on appeal.  
Furthermore, the veteran and his representative provided 
additional evidence, argument and comment.   

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made 
by the agency of original jurisdiction.  Every possible 
avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to 
establish his claim.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that there has been no 
prejudice to the veteran in this case that would warrant 
further notice or development, the veteran's procedural 
rights have not been abridged, and the Board will proceed 
with appellate review.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)); see also Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  



II.  New and Material Evidence

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for otitis 
media of the right ear.  The requirement of submitting new 
and material evidence to reopen a claim is a material legal 
issue that the Board is required to address on appeal.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In this regard, the Board observes that, in a May 1999 rating 
decision, the RO denied service connection for otitis media 
of the right ear as not shown in service.  In an October 6, 
2000 decision, the Board affirmed the RO's denial of the 
veteran's service-connection claim for otitis media of the 
right ear.  The veteran took no further action on this claim 
until April 2002, when he filed a petition to reopen his 
claim.  In the petition, the veteran specified that he was 
seeking service connection for otitis media of the right ear.  
In a June 2002 rating decision, the subject of this appeal, 
the RO denied the petition to reopen, finding that no new and 
material evidence had been submitted.  The veteran perfected 
an appeal to the Board.  Evidence to be reviewed for 
sufficiency to reopen a claim is evidence submitted since the 
most recent final denial of the claim on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Thus, evidence submitted 
since the Board's October 2000 decision is of concern for the 
purpose of determining whether new and material evidence has 
been received to reopen the instant claim.  

Since the veteran did not seek reconsideration of the October 
2000 Board decision, it became final upon issuance and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§§ 7103, 7104(b) (West 2002); 38 C.F.R. §§ 3.104(a), 20.1104 
(2003).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a).  Second, if VA determines that the evidence is 
new and material, VA may then proceed to evaluate the merits 
of the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  

The Board has reviewed all of the evidence and information of 
record after the October 2000 Board decision.  Evidence 
concerning otitis media of the right ear associated with the 
claims folder subsequent to October 2000 consists of the 
following:

(1) Transcript of the September 2003 Travel Board hearing, 
documenting the veteran's testimony that he was first 
diagnosed with otitis media of the right ear, in 1989, and 
that he has had numerous ear infections since then.  He also 
stated that he had no right ear infections between discharge 
from service and 1989, but that he had many headaches during 
this time period.  He added his belief that the otitis media 
is directly related to a "concussion" sustained in service.  

(2) A May 2003 VA magnetic resonance imaging (MRI) report for 
the head, indicating a history of severe right-sided 
headaches with associated tinnitus and ear pain.  Impressions 
included generalized cerebral atrophy and paraventricular 
white matter changes, but no acute intracerebral pathology 
was identified.

(3) An October 2002 computed tomography (CT) scan report of 
the head, apparently from a private medical facility, 
indicating a history of right temporal headaches with orbital 
eye pain.  An impression of mild atrophy was given, but no 
acute abnormalities were found.

(4) October 2002 records from the veteran's private 
physician, G. M. R., M. D., indicating complaints of 
headaches and pain in the right eye area.  Diagnoses included 
right temporal headaches and tension cephalgia.

(5) A statement from the veteran received in June 2002, in 
which he reiterated his belief that his otitis media of the 
right ear should be service-connected because it resulted 
from the same in-service acoustic trauma that purportedly 
served as the basis for the grant of service connection for 
bilateral sensorineural hearing loss and tinnitus.  

(6) The veteran's handwritten statements received in or about 
April and May 2002, describing in detail in-service acoustic 
trauma and a concussion that purportedly are the causes of 
the claimed disability.   

(7) A December 2001 VA compensation and pension (C&P) ear 
disease examination report, reflecting that the veteran 
related a history of in-service acoustic trauma and surgery 
in 1992 for a perforated right eardrum.  According to the 
report, the veteran last had an ear infection in 1994, and 
has occasional right otalgia.  He does not wear hearing aids.  
External and otoscopic examination of the ears revealed 
auricles without deformities; there was no edema or 
significant scaling of the external ear canals.  The veteran 
was diagnosed with hearing loss and tinnitus; no apparent ear 
infection was noted.

(8) A December 2001 VA C&P audiology examination report, 
which reveals that the veteran has moderate to severe 
sensorineural hearing loss at the levels of 2000 to 4000 
Hertz bilaterally.  Bilateral tinnitus also was noted. 

(9) A March 2001 treatment record from Dr. G. M. R., 
reflecting a diagnosis of tympanosclerosis (presumably the 
right ear, but not so specified in the document).

(10) January 2001 records from Dr. G. M. R., showing 
complaints of otitis media of the right ear, as well as a 
prior history of 1992 right ear surgery for a hole in the 
tympanic membrane, right ear acoustic trauma, right ear 
otorrhea and otalgia, bilateral tinnitus, right ear hearing 
loss, fullness, popping, and itching.  The veteran was 
diagnosed with post-surgical tympanosclerosis of the right 
ear and precipitous noise-induced sensorineural hearing loss 
in the right ear.  A hearing aid evaluation was recommended.  

(11) VA outpatient treatment records dated in June 2000, 
including a June 2000 radiology report, which reveal that the 
veteran has bilateral sensorineural hearing loss and 
tinnitus, and partial opacification of mastoid air cells 
bilaterally.  A history of right ear otalgia was noted.  A 
hearing aid evaluation was recommended.  

(12) VA C&P examination reports for audiology and ear 
disease, dated in April 1999. 

(13) A duplicate copy of a layperson (buddy) statement 
(authored by Mr. E. V.), dated in August 1985.

The evidence numbered 13, above, appears to be an exact 
duplicate of the layperson statement that was of record when 
the Board reviewed this claim in October 2000.  Accordingly, 
it is not considered new.  As for the April 1999 VA C&P 
examination reports (numbered 12, above), these, too, appear 
to be copies of those in the record at the time of the 
Board's October 2000 decision.  Thus, these are not new.  

As for the veteran's statements received between April and 
June 2002 (evidence numbered 5 and 6, above), they are new in 
the sense that these specific statements were not of record 
in October 2000.  However, the substance of these statements 
(the veteran's accounting of in-service events and his 
allegation that otitis media of the right ear should be 
service-connected) had been documented in the veteran's 
numerous, detailed personal statements that were of record in 
October 2000.  As such, they are duplicative and cumulative 
and do not constitute "new" evidence.  For similar reasons, 
the veteran's September 2003 hearing testimony also is not 
new to the extent that it repeats allegations already made 
elsewhere in the pre-October 2000 record. 

On a different but related matter, the Board acknowledges 
that the veteran certainly is qualified to report his 
personal experiences in service, including exposure to 
artillery fire noise, that are relevant to the issue on 
appeal.  He also is competent to proffer evidence in the form 
of descriptions of symptoms experienced, headaches in the 
right side of the head and prior ear infections, that he 
believes are related to events in service.  However, neither 
the veteran nor his representative is shown to be a medical 
professional qualified to opine on an etiological, or causal, 
relationship between such symptoms or a current disease or 
disorder and in-service noise exposure.  As to the lay 
statements, the Board finds they too are not material as such 
lay opinions are not probative as to the question of 
causation or diagnosis.  The law provides that, with respect 
to questions involving diagnosis or medical causation, 
credible medical evidence is required.  See Lathan v. Brown, 
7 Vet. App. 359, 365 (1995).  Lay opinions cannot be accepted 
as competent evidence to the extent that they purport to 
establish a medical nexus or the presence of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions), or provide a sufficient basis for reopening the 
previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1995) (holding that where resolution of an issue 
turns on a medical matter, lay evidence, even if considered 
"new," may not serve as a predicate to reopen a previously 
denied claim).  Evidence of a relationship, as will be 
discussed further below, is necessary to establish service 
connection.  

As for VA outpatient records dated in June 2000 (evidence 
numbered 11, above), the Board notes that, while they are 
dated before the Board's October 2000 decision, they 
apparently were not of record at that time.  Thus, they are 
new records.  The remaining, more recent evidence summarized 
above, too, is new in the sense that it had not previously 
been associated with the claims folder.  38 C.F.R. 
§ 3.156(a).  

However, evidence submitted to support a claim to reopen 
cannot merely be new; it also must be material.  The 
threshold for determining that new evidence is also material 
is not high - the new evidence simply must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  Simply put, the "new" evidence, either on its 
own or with previously submitted evidence, must help 
establish a fact essential to determine service connection 
for otitis media of the right ear.  It must provide some 
basis upon which a causal link or relationship between 
current symptoms and active service can be found.  See 
requirements for establishing service connection in 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003); 
Pond v. West, 12 Vet. App. 341 (1999).  

Here, the fact that the veteran complained of various 
symptoms related to the right ear or the right side of his 
head allegedly attributable solely to active duty was before 
the Board when it rendered its 2000 decision.  So, too, were 
the facts that the veteran has various ear problems, 
including sensorineural hearing loss, tinnitus, and right ear 
otitis media.  (Service connection was established for 
hearing loss and tinnitus before October 2000.)  However, 
none of the "new" evidence addresses the key question for 
the Board -- whether or not there is medical evidence 
establishing a causal link between active service and claimed 
otitis media of the right ear.  See id.  The new evidence, at 
most, indicates that the veteran has various hearing and ear-
related problems that are ongoing and that he has received 
recent medical care for these problems, but the medical 
evidence still does not provide even a minimal (that is, 
"reasonable") medical basis to support a finding that his 
claimed ear disorder is related to service.  

Based on the foregoing, the Board finds that, inasmuch as no 
new and material evidence has been presented to reopen the 
previously disallowed claim, the Board's October 2000 
decision remains final.  Without competent medical evidence 
linking the veteran's claimed disorder to service, the Board 
concludes that no new and material evidence has been received 
since October 2000 to reopen the claim.  38 C.F.R. § 3.156(a) 
(2003).  Accordingly, the benefit-of-reasonable-doubt rule is 
not for application here and the benefits sought on appeal 
must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

As no new and material evidence has been submitted, the claim 
of entitlement to service connection for otitis media of the 
right ear is not reopened.




	                        
____________________________________________
	M. VAVRINA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



